Case 1:17-cr-00101-LEK Document 372 Filed 11/02/18 Page 1 of 1                                                            PageID #: 3497




                                                                                          C (2. - \l - 00 ID I - L t                  \(..   -1
    SENDER: COMPLETE THIS SECTION
    • Complete Items 1, 2, and 3.
    • Print your name and address on the reverse
      so that we can return the card to you.
    • Attach this card to the back of the mailpiece,       8. Received by (Printed Name)
      or on the front if space permits.
                                                           D. Is delivery address different from item 1? D Yes
                                                              If YES, enter delivery address below:      D No
                                                                                 RECJ:IVED
                                                                               CLERK, U.S. DISTRICT COURT

                                                                                           NOV n 7          t.Jld

                                                       3. Service Type                                   rl n     ai   press®
                                                      0    Adult Signature                           D Registered Mall™
                                                      0    Adult Signature Restricted Delivery       0 Registered Mall Restricted
                                                      0    Certified Mall®                             Delivery
           9590 9402 2134 6132 5971 57                D    Certified Mall Restricted Delivery        D Returri Receipt for
                                                                                                        Merchandise
   ~-=-::-:--:-:---:--=----:--:-~--:--'-:--'-::-----I 0    Collect on Delivery
                                                                                                     IJ Signalure ConfilT(latlon™
   2. Article Number (Transfer from service label)    D    Collect on Delivery Restricted Delivery
                                                       n   •--··-""   \'!all                         0 Slgm;ture Con~rim1Uon
          7016 271 0 DODO 8779 4384                                   ~tllRestricted Delivery           Restricted Delivery

    PS Form 3811, July 2()15PSN 7530·02·000·9053                                                 Domestic Return Receipt
